Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 and 16-21 are presented and allowed.
Claim 15 is cancelled.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The elements of independent claims 1, 19, and 20 were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
The dependent claims, 2-18 and 21, are hereby allowed based upon their dependency of the independent claims. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Zang (U.S. Patent Application No. 2020/0409931) discloses: Systems and methods that describe a graph database system with an online component and an offline component, are provided. Write events that modify a first graph in a real-time graph database included in the online component are received. Graph logs that include changes to the first graph in the real-time graph database caused by the write events are generated. The graph logs are transmitted to an offline component of the graph database system in a chronological order. A second graph in the offline component is modified using the graph logs. The first graph and the second graph are instantiated using a graph schema.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Patent Examiner
Technology Center 2100
March 11, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161